United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-2625
                                      ___________

Gary Lloyd Bruce,                          *
                                           *
             Appellant,                    *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * District of Minnesota.
United States of America,                  *
                                           *      [UNPUBLISHED]
             Appellee.                     *
                                      ___________

                            Submitted: January 22, 1998
                                Filed: January 29, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

      Gary Lloyd Bruce appeals the District Court&s1 denial of his motion under
Federal Rule of Civil Procedure 60(b)(6) to set aside a previous order of the Court.
After carefully reviewing the record and the parties& briefs, we affirm the District Court.
See 8th Cir. R. 47B.




      1
        The Honorable Michael James Davis, United States District Judge for the
District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-